DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, Claims 1-3 in the reply filed on February 1, 2021 is acknowledged.  The traversal is on the ground(s) that “examination of all claims together   places no undue burden on the Examiner”.  This is not found persuasive because as Applicant did not specifically pointed out supposed errors indicated in the election of species requirement. Additionally, because each different embodiment have specific features that differ from the rest of the embodiments arriving to their own, unique and separate inventions. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0197403 to Choi et al. (hereinafter “Choi”), in view of U.S. Patent Publication No. 2019/0198975 to Chen et al. (hereinafter “Chen”).

Regarding claim 1, Choi in figures 3-7 discloses an antenna device comprising: a ground plane (Fig. 3: item 181) that includes an edge and a surface (see Fig. 3); a protruding metallic member (first conductive member 131) that includes a first connecting part and a second 
Choi does not explicitly discloses: “wherein a length of the first loop corresponds to an electric length of one wavelength in a first frequency, and corresponds to an electric length of two wavelengths in a second frequency that is a second order harmonic of the first frequency” 
However, Choi in Para. 185 and 189 teaches that several frequencies can be obtained using the loop formed by the antenna device. 
 Moreover,  Chen in figures 1-4C teaches an antenna system wherein a length of the first loop (metal frame 120 with shorting elements 180 and 170) corresponds to an electric length of one wavelength in a first frequency, and corresponds to an electric length of two wavelengths in a second frequency that is a second order harmonic of the first frequency (see para. 43); and a length from the feeding point (feeding connection element 130) of the T-shaped antenna element (radiation elements 140 and 155) to the first end or the second end corresponds to an electric length of a quarter wavelength in a third frequency (para. 29 and 43).


Regarding claim 3, Choi in figures 3-7 discloses an antenna device wherein the protruding metallic member (131) includes a first section extending from the first connecting part (1311) to the first bending part to a direction spaced from the edge (edge of 181); a second section being bent at the first bending unit along the edge and extending to a second bending part (opposite end of 1311); and a third section being bent at the second bending part to the edge and extending to the second connecting part (1312).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Chen as applied to claim 1 above, and further in view of U.S. Patent Publication No. 2019/0081394 to  Edwards et al. (hereinafter “Edwards”).

Regarding claim 2, Choi in view of Chen (Fig. 1) discloses an antenna device further comprising: a branching line (shorting element 160) that branches at a branching point (162) and extends to the edge (edge of 110), the branching point (162) being closer to the first connecting part (180) than to a midpoint of the first connecting part (180) and the second connecting part (170) of the protruding metallic member (120). 
Choi and Chen do not disclose “and a matching circuit placed between a tip of the branching line and the edge, wherein a length of a second loop corresponds to the electric length of one wavelength in the first frequency and corresponds to the electric length of two wavelengths in the second frequency, the second loop being constructed by a section between the second connecting part of the protruding metallic member and the branching point, the 
However, in the same field of endeavor, Edwards in Figure 5 teaches an antenna device further comprising: a branching line (terminal 210) that branches at a branching point and extends to the edge (edge of ground structure 104), the branching point (210) being closer to the first connecting part (182) than to a midpoint of the first connecting part (182) and the second connecting part (162) of the protruding metallic member (peripheral conductive structures 16); and a matching circuit (adjustable component 208, see para. 66) placed between a tip of the branching line (210) and the edge (edge of 104), wherein a length of a second loop corresponds to the electric length of one wavelength in the first frequency and corresponds to the electric length of two wavelengths in the second frequency (see para. 52, 54 and 65), the second loop being constructed by a section between the second connecting part (182) of the protruding metallic member (108/16) and the branching point (210), the branching line, the matching circuit (208), and a section between the matching circuit (208) on the edge and the second connecting part (162).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choi, Chen and Edwards to form the claimed invention because Edwards teaches that lengths of loops may resonate on one or more frequency bands as desired with the use of adjustable components (Edwards Para. 65-67). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845